Citation Nr: 1823919	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to July 1980. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2015, a videoconference Board hearing was held before a Veterans Law Judge (VLJ) who is no longer available; a transcript is of record. By February 2018 correspondence, the Veteran was advised of his right for a hearing before a VLJ who could participate in the decision pursuant to 38 U.S.C. § 7107(c) (2012) and 38 C.F.R. § 20.707 (2016) and was notified that if he did not respond within 30 days, the Board would assume he did not request another hearing. As he did not respond to the letter, the Board assumes that he does not desire another hearing.

The Board remanded this appeal in August 2015 for further development.

Additionally, in the November 2015 Board decision, it was noted that the issue of entitlement to total disability rating based on individual unemployability (TDIU) had been raised by an August 3, 2012 statement by the Veteran, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and was therefore referred to the AOJ for appropriate action. A review of the claims file does not indicate that any action has yet been taken on this claim. In the SSOC the RO stated that the August 2012 statement could not be found and the Veteran had not raised a claim for TDIU. However, attached to a form 21-22a dated August 3, 2012, there is a statement, also dated August 3, 2012, from the Veteran which reads "I, Gordon Sullivan, am having difficulty maintaining a full time job due to my service-connected disabilities." 
Therefore, the Board again REFERS the matter of a TDIU rating to the AOJ for appropriate action.


FINDINGS OF FACT

1. The probative evidence of record indicates that the Veteran has a current right ankle disability, experienced right ankle problems during service, and that there is a causal connection between the in-service right ankle problems and the current right ankle disability.  

2. The probative evidence of record indicates that the Veteran has a current bilateral foot disability, experienced foot pain and foot problems during service, and that there is a causal connection between the in-service foot symptoms and the current bilateral foot disability.  

3. The probative evidence of record indicates that the Veteran has a current sleep apnea disability, experienced sleep apnea symptoms of snoring and restlessness during service, and that there is a causal connection between the in-service symptoms and the current sleep apnea disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot disability have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a right ankle disability have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for sleep apnea have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Before service connection can be granted, the evidence must establish: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the in-service incurrence or aggravation.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Right Ankle Condition

STRs dated in 1977 document the Veteran's injury in service to his right ankle while playing basketball. The Veteran was given a cast for four weeks. The diagnosis was a navicular stress fracture. May 1979STRs note a left ankle sprain.

The October 2015 VA examination provided a diagnosis of posterior tibial tendon dysfunction of the right ankle and degenerative or traumatic arthritis. 

In a September 2016 letter, Dr. T.C., a board certified physician in internal medicine, opined in that the Veteran's current right ankle arthritis and right tibial tendon dysfunction are related to his military service, specifically, the 1977 right navicular stress fracture. Dr. T.C. explained that ankle arthritis is fairly uncommon and that it is usually bilateral if age related. She further stated that navicular fractures are considered high risk for complications, and post-traumatic arthritis is extremely common. Dr. T.C. noted that the Veteran also suffered a left ankle sprain in service but he only has arthritis in his right ankle, which is evidence that the right ankle arthritis is more likely than not a post-traumatic arthritis and is a complication of the in-service stress fracture. 

The Board notes that the April 2013 and October 2015 VA examinations for the Veteran's foot and ankle disabilities are both inadequate with regard to the opinions rendered. Both provided an inadequate rationale, and the Board finds the medical opinions by Dr. T.C. to be the most probative medical evidence of record because these opinions provide a thorough rationale based upon the Veteran's medical history, statements, and relevant medical literature.

Based upon the competent opinion of Dr. T.C., it is at least as likely as not that the Veteran's current right ankle disability is related to his military service.

Bilateral Foot Condition

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry. See 38 C.F.R. § 3.304(b). The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). If the presumption of sound condition is not rebutted, "the [V]eteran's claim is one for service connection." Wagner, 370 F.3d at 1096.

In this case, the May 1976 enlistment examination noted asymptomatic pes valgus planus.  The Veteran did not report any pain or foot problems at the time of enlistment.  There are multiple reports of foot pain, blisters and callouses throughout the Veteran's service treatment records (STRs) (see STRs dated January 1977, July 1978, and August 1978).

An April 2013 VA examination noted diagnoses of bilateral hallux valgus and hallux rigidus.  An October 2015 VA examination noted mild degenerative changes to the first MP joint of the left foot, and narrowing of the first MP joint of the right foot consistent with osteoarthritis.  

In September 2016 the Veteran submitted an independent medical opinion from Dr. T.C., who opined that the Veteran's bilateral pes planus was aggravated beyond the normal course of the condition by his military service. Dr. T.C. explained that the natural history of pes planus is that it is mild or asymptomatic and the vast majority of people remain asymptomatic indefinitely. Only a small subset develop complications such as blisters, callouses, and degenerative arthritis of the foot joints. Risk factors include male gender, military service, and excessive mechanical loading of the feet, such as in running and marching. Based upon her interview of the Veteran, his medical history and file, and medical literature, Dr. T.C. opined that it is at least as likely as not that his foot condition was permanently aggravated by his military service.  

Based on this opinion, the competent evidence of record clearly and unmistakably shows that service connection is warranted for a bilateral foot disability.

Sleep Apnea

VA treatment records dated in February 2014 reflect a diagnosis of obstructive sleep apnea.  During the April 2015 Board hearing, the Veteran credibly testified that while in service he was told by his bunkmates that his snoring was so loud it sounded like he was "moving furniture" and they did not want to sleep in the same room as him. He further testified that following service his partner would wake him during the night to tell him he had stopped breathing.  The Veteran also testified that his symptoms of snoring, waking during the night, and restlessness have continued since service.

The Veteran submitted a letter from his partner dated in December 2015 in which she stated that the Veteran did not snore prior to service and as soon as he came home from the army, he was snoring and would stop breathing during the night.  A December 2015 statement from the Veteran's sister also stated that the veteran did not snore prior to entering service and he did snore immediately following service.

Based upon the competent and credible evidence that the Veteran's sleep apnea symptoms began in service and have continued since that time, it is at least as likely as not that the Veteran's sleep apnea is related to service.




ORDER

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for a bilateral foot disability is granted.

Entitlement to service connection for sleep apnea is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


